Citation Nr: 1218037	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from October 1980 to May 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In a May 2007 letter, the RO in Indianapolis, Indiana notified the Veteran of the decision.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Indianapolis RO.]  

The Board notes that the Veteran's claims were previously before it in June 2010 at which time it remanded them for further development, to wit, VA examinations with appropriate medical opinions.  After completion of the requested development, a June 2011 Supplemental Statement of the Case was issued continuing the denial of the Veteran's claims.  The Board acknowledges that it undertook additional development with regard to the Veteran's claims for service connection for his bilateral knee disorders, but this was not the result of noncompliance with the Board's prior remand directives but due to the new evidence obtained.  Thus, the Board finds that substantial compliance was met with regard to the requested development in the June 2010 remand, and it may proceed to adjudicate the Veteran's claims without prejudice to him.

On his VA Form 9, the Veteran requested a hearing before a member of the Board at the RO.  A hearing was scheduled for August 18, 2009; however, the Veteran failed to appear for it.  To date, he has not requested that this hearing be rescheduled.  An Informal Hearing Presentation was obtained from the Veteran's representative in April 2010.  Consequently, the Board finds it has complied with its due process requirements to afford the Veteran an opportunity for a hearing, and the Board may proceed without prejudice to the Veteran.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the tripartite patella of the Veteran's right knee is a congenital defect.

2.  The evidence of record demonstrates that the bipartite patella of the Veteran's left knee is a congenital defect.

3.  Resolving reasonable doubt in his favor, the patellofemoral arthritis of the Veteran's right knee had its onset in service, and he has had continuous symptoms since discharge from service.

4.  Resolving reasonable doubt in his favor, the patellofemoral arthritis of the Veteran's left knee had its onset in service, and he has had continuous symptoms since discharge from service.

5.  Resolving reasonable doubt in his favor, the Veteran has episodic lumbosacral strain that had its onset in service, and he has had continuous symptoms since discharge from service.

6.  The Veteran's degenerative disc disease of the lumbosacral spine is not related to his military service.


CONCLUSIONS OF LAW

1.  Service connection for tripartite patella of the right knee is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Service connection for bipartite patella of the left knee is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  Resolving reasonable doubt, service connection for patellofemoral arthritis of the right knee is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Resolving reasonable doubt, service connection for patellofemoral arthritis of the left knee is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  Resolving reasonable doubt, service connection for episodic lumbosacral strain is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  Degenerative disc disease of the lumbosacral spine was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in January 2007, prior to the initial AOJ decision on his claims.  The Board finds that the notice provided fully comply with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  He has not identified any relevant evidence that has not already been associated with his claims file.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claims in November 2000, February 2007 and August 2010.  In addition, the Board obtained a VHA medical opinion with regard to the claim for service connection for the Veteran's bilateral knee disorders.  The Board acknowledges that the Veteran's representative has argued that none of the medical examinations and opinions obtained is adequate.  However, the Board finds that, to the extent the appeal is denied, the examinations and opinions are adequate as they are based upon a full review of the record, examination of the Veteran, and a complete rationale.  Thus, the Board finds that it can proceed to adjudicate the Veteran's claims without prejudice to him.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Right and Left Knee Disorders

The Veteran filed a claim seeking service connection for bilateral knee problems that he stated had their onset in 2000.  See VA Form 21-526.  

With regard to the Veteran's entrance examination conducted in August 1980, the available service treatment records only contain copies of the second page of the Report of Medical History and the first page of the Report of Medical Examination.  The Board notes that neither page indicates a reported history of problems or findings of any abnormalities relating to the Veteran's knees.

In addition, available service treatment records show only one episode of knee pain in service for which the Veteran sought treatment, which was from July to August 1989, when he complained of swelling and pain in his left knee after jogging.  The initial assessment was probable left knee strain, and the Veteran was placed on an anti-inflammatory medication and rest.  However, after still complaining of pain and swelling with a sensation of giving way on follow up a week later, he was referred to the Orthopedics Clinic.  An Orthopedic Clinic consultation note dated August 18, 1989, shows that the Veteran reported that his left knee pain and swelling were resolving.  Physical examination was within normal limits.  It was noted that the X-rays showed bipartite patella.  The assessment was of a normal examination.

The only other relevant record in the service treatment records is the Report of Medical Examination for a periodic examination conducted in October 1989.  The examiner noted irregular scars on the anterior aspect of both knees but did not find any other abnormality relating to the knees.  

In November 2000, the Veteran underwent a pre-discharge VA examination.  At this examination, the Veteran reported having problems with his left knee for a couple of weeks about 10 years earlier when he sprained it playing softball.  The Veteran reported that the problems with his left knee resolved after a couple of weeks and that he was able to continue with his normal activities.  He complained that both knees bother him now, left worse than right.  He noted that they pop when he rides a bike or when he gets up after being in a sitting position for a long period of time.  He denied redness, swelling, locking or giving way.  Rather he reported the pain seemed to be related to the stiffness and popping and he stated they seemed to be weak.  Examination of the knees was essentially within normal limits.  The assessment was patellofemoral pain syndrome, bilateral, mild, with negative examination at that time.

Post-service medical evidence consists of two VA examinations dated in February 2007 and August 2010.  At the February 2007 VA examination, the Veteran again reported having sprained his left knee while playing softball in service in 1990.  [The Board notes this was actually in 1989 per the service treatment records.]  He then reported having injured the right knee sometime thereafter but not remember any specific accident.  He stated he was seen for pain in both knee joints (although as discussed above, there is no record in the service treatment records of the Veteran having been seen for complaints relating to the right knee in service).  The examiner noted that X-rays showed that the Veteran had congenital tripartite patella on the right and congenital bipartite patella on the left.  He stated that these findings were not related to the Veteran's complaints.  The Veteran's present complaints were of flare ups of pain in both knees when walking longer distances and squatting, and not being able to run.  His activities of daily living were not affected by his knee pain, but he reported being functionally limited in that he cannot run, lift or bend because of flare ups of pain.  On physical examination, both knees had normal configuration without pain on palpation.  He had flexion to 130 degrees with pain after that.  He had full extension.  There was good stability of all ligaments in the knees.  McMurray and Lachman tests were negative.  During repetitive motion, he had increased pain, easy fatigability, and lack of endurance but no change in range of motion.   X-rays showed tripartite patella in the right knee and bipartite patella in the left but were otherwise within normal limits.  In addition to the congenital condition of the patellae, the examiner diagnosed the Veteran to have bilateral knee strains.  Furthermore, although the examiner stated the congenital conditions of the patellae were not related to the Veteran's bilateral knee complaints, he did not provide a nexus opinion as to whether the diagnosed bilateral knee strains were related to his military service.

In June 2010, the Board remanded the Veteran's claims for a new VA examination to obtain an opinion as to whether the diagnosed bilateral knee strains were related to the Veteran's military service.  Consequently, the Veteran under another VA examination in August 2010.  The Veteran gave a history of starting to have swelling in his left knee while playing softball, and noticed it first while he was mowing his grass.  He denied specific injury to either knee.  He stated further that his right knee began bothering him about the same time.  It had popping but did not swell.  He referred current symptoms include deformity, instability, pain, stiffness, weakness, incoordination, and popping.  He reported flare ups once every six months lasting for 30 minutes alleviated with medication and rest.  Physical examination of both knees demonstrated bony joint enlargement, crepitus and tenderness but no grinding, instability, meniscus abnormality or other abnormalities.  Range of motion of the knees was 0 to 140 degrees without evidence of pain on active range of motion.  There was no additional limitation with repetitive motion.  X-rays showed developmental variation of tripartite patella bilaterally with mild degenerative change and narrowing of the patellofemoral joint space.  The examiner's assessment was patellar abnormality (bipartite on right, tripartite on left).  

In rendering a nexus opinion, this examiner opined that the Veteran's knee condition is less likely than not (less than 50/50 probability) related to his military service.  His rationale was that the Veteran's congenital condition of the knees (bipartite/tripartite patellae) preceded his military service and that there is no evidence that it was problematic on enlistment or that it contributed to any service-connected problems.  He stated that most often this is a benign condition, although it can cause pain (usually onset in the adolescent years).  He remarked that there is no evidence that military service made these congenital conditions worse other than the treatment he received in 1988-1989, without further evidence of treatment per the service treatment records.  Hence, this examiner appears to relate all of the Veteran's current problems with his knees to the congenital conditions of the patellae.  

As the two VA examiners appear to disagree as to the etiology of the Veteran's current bilateral knee complaints (i.e., whether they are due to the congenital condition or to some other etiology), the Board requested a VHA expert medical opinion in November 2011 to obtain clarification of the Veteran's current bilateral knee disorders and the etiology thereof.  The requested medical opinion was provided in January 2012 by an orthopedic surgeon at the VA Medical Center in Birmingham, Alabama.  The Veteran was provided with an opportunity to respond to this medical opinion, as was his representative.  The Board notes that, although the Veteran himself did not submit any additional argument or evidence, his representative essentially argues that the medical expert's rationale for his opinion that the Veteran's patellofemoral arthritis is not related to service is inadequate.

This medical expert stated that the Veteran has tripartite patella of his right knee and bipartite patella of his left knee and that these conditions are congenital and/or developmental in nature (as agreed to in medical literature) and are defects that are static in nature.  He further stated that both are common congenital or developmental fragmentation of the patellae that occur in 2 percent of the population, most commonly in males, and bilateral in approximately 60 percent of the population.  He concluded, therefore, that the Veteran was either born with the condition or developed it at a very young age prior to his military service.

First, the Board acknowledges that the February 2007 VA examiner concluded that the Veteran has tripartite patella of his right knee and bipartite patella of his left knee and that the August 2010 VA examiner found the opposite-that the Veteran has bipartite patella of his right knee and tripartite patella of his left knee.  As noted herein, however, the January 2012 medical expert concluded that the Veteran has tripartite patella of his right knee and bipartite patella of his left knee.  The Board resolves this difference in favor of the February 2007 VA examiner and January 2012 medical expert who both conclude that the Veteran has tripartite patella of his right knee and bipartite patella of his left knee.  

The Board further acknowledges that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiencies are not diseases or injuries within the meaning of applicable legislation, and therefore cannot be service connected.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection may, however be granted for diseases (but not defects) of congenital, developmental or familial origin if these conditions were incurred in or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90.  In order to be service connected, therefore, it must first be determined that the veteran's congenital condition is a disease process such that it is subject to improving or worsening.  Id.  The Board finds that, based upon the evidence of record, the Veteran's tripartite and bipartite patellae are a congenital condition.  All the medical examiners agree that such is the case.  Furthermore, the Board finds that it is a defect that is static and not subject to change.  The medical examiners again agree that is the case although one said it could cause pain.  However, pain alone is not subject to service connection but the underlying cause of the pain is.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, however, even if the congenital tripartite and bipartite patellae are causing the Veteran pain, the Board finds that they are congenital defects that are not considered diseases or injuries for which service connection can be granted.  Further, the January 2012 medical expert found not only that this condition was a congenital defect, but also that there was no superimposed disease or injury that had its onset in service that could be identified that aggravated this congenital defect.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for tripartite patella of the right knee and bipartite patella of the left knee is not warranted because these are congenital defects that do not represent a disease or injury for which service connection may be granted for VA compensation purposes.  

The Board notes, however, that the evidence of record establishes that the Veteran has also been diagnosed to have patellofemoral pain syndrome/arthritis.  The evidence of record is in disagreement as to the etiology of this condition and whether it is related to service.  

The Board finds that it cannot dissociate the diagnosis of patellofemoral pain syndrome rendered at the pre-discharge VA examination in November 2000 from the Veteran's reports of bilateral knee pain in service.  This is strong evidence that the Veteran's knee problems (other than his congenital ones) had their onset in service.  Moreover, the Veteran has consistently reported a continuity of symptoms since his discharge from service.  There is no evidence that contradicts his statements.  Furthermore, although the Veteran's current diagnosis is of patellofemoral arthritis in both knees, the Board finds that the evidence is at least in equipoise that it is a continuation of his patellofemoral pain syndrome diagnosed in service rather than a new disease process. 

However, as shown by the evidence previously set forth, there is a difference of opinion as to whether the Veteran's current bilateral knee problems are related to his congenital condition of the patellae or not.  The February 2007 VA examiner, who diagnosed the Veteran to have bilateral knee strains, said this was not related to the congenital condition of the patellae.  In contrast, the August 2010 VA examiner appears to relate the Veteran's current complaints to his congenital condition of the patellae despite X-ray evidence showing degenerative changes in the knees.  He does not, however, give any direct opinion as to the cause of that.  The VHA medical expert opined that the Veteran's patellofemoral arthritis was not related to any injury or disease incurred in service.  He does not, however, give a sufficient rationale for this medical opinion.  The rationale that he did provide indicates that he could not find in the orthopedic literature evidence that bipartite or tripartite patellae of the knees causes or develops into patellofemoral arthritis of the knee.  This is evidence against finding that the patellofemoral arthritis is not due to the congenital condition of the patellae; however, it does not explain why the patellofemoral arthritis is not otherwise related to service.  

Given this conflicting evidence, the Board must resolve reasonable doubt in the Veteran's favor.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Thus, the Board finds that service connection for patellofemoral arthritis of the bilateral knees is warranted.  In making this decision, the Board acknowledges that there is no direct opinion relating the patellofemoral arthritis to service; however, it finds that there is not adequate evidence to dissociate the Veteran's development of patellofemoral arthritis from his in-service diagnosed patellofemoral pain syndrome and his reports of a continuity of symptoms since service.  The Board finds, therefore, that the evidence is in equipoise and reasonable doubt requires it to conclude that the Veteran's patellofemoral arthritis is related to his service.  

In conclusion, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for tripartite patella of the right knee and bipartite patella of the left knee as these are congenital defects not subject to service connection for VA compensation purposes.  The Board finds, however, that the evidence is in equipoise as to whether the Veteran's patellofemoral arthritis is related to his military service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for patellofemoral arthritis of the right and left knees and, to that extent, the Veteran's appeal is granted.

Low Back Disorder

The Veteran filed a claim seeking service connection for back problems that he stated had their onset in 2000.  See VA Form 21-526.  In a statement dated in July 2007, the Veteran argued that his spinal column is not aligned properly causing unilateral leg numbness and recurrent pain.  He stated the MRI (magnetic resonance imaging) results showed many bulging disks caused from various military deployments and exercises in which he was required to carry heavy objects on his back for long distances, day after day.  

In a statement submitted with his VA Form 9 in December 2007, the Veteran stated that, while deployed to Silver Flag in Las Vegas, Nevada in 1986, he experienced severe, relentless low back pain due to carrying heavy objects and rucksacks on his back and performing repetitive stooping motions required to lift and build hundred of tents and offices.  He stated that, during this time, he experienced severe shooting pains down his left leg and into his foot.  He admits he did not stop to complain or rest but endured the pain.  He further stated that, while in Okinawa and Egypt, he again experienced this excruciating pain in his low back and left leg.  He relates that, during his military career, only a few times did he visit the military medical facility and lower back pain was duly documented in his official medical records.  He stated it was later that he realized that he had ruptured several lumbar discs due to these actions in service.

In support of his claim, he submitted a March 2007 statement from his spouse and private treatment records from June and August of 2007.  In her statement, the Veteran's spouse said that she was employed as a physical therapist aide from June 2001 through May 2006 and that she asked one of the therapists to perform a complimentary examination on the Veteran because of his longstanding leg numbness.  She stated that this therapist completed a standard new patient examination on the Veteran and found that he did have a deep unilateral numbness located on his left quadriceps muscle that he felt was most likely caused by constant compression of a lumbar nerve.  He prescribed the Veteran a home exercise program.  Although the Veteran has been compliant daily with this program, she stated that the numbness in his leg has not improved.

Private treatment records from 2007 include the report of an MRI conducted in June and a physical therapy assessment conducted in August.  The MRI report demonstrates that the Veteran has degenerative disc disease with disc bulging and degenerative facet arthritis at the L3-L4, L4-L5 and L5-S1 levels; however, there is no focal herniation, central canal stenosis, or significant neural foraminal narrowing.  

The August 2007 report of the physical therapy assessment indicates a diagnosis of facet disease with subjective numbness in the left leg.  Physical examination demonstrated that the Veteran had a normal gait with 5/5 muscle strength in all extremities.  Range of motion was limited in the lumbar spine as well as tenderness.  Neurological evaluation was noted to be normal with sensation intact.

The medical evidence of record also includes the Veteran's service treatment records, pre-discharge VA examination report from November 2000 and VA examination reports from February 2007 and August 2010.

A review of the Veteran's service treatment records fails to establish that the Veteran had a chronic low back disorder while in service.  There are no clinical (sick call) records showing complaints or treatment of any back or left leg problems.  Furthermore, the report of a periodic examination conducted in October 1989 fails to demonstrate any finding of an abnormality of the Veteran's spine.

The Veteran did not undergo a separation examination; however, he underwent a pre-discharge VA examination in November 2000.  At that time, he reported having intermittent problems with his low back.  He stated that he had not gone on sick call for it, but it bothered him every one and a half to two months where it would flare up for five to seven days at a time.  He referred that the pain was in the mid lumbar region, sometimes more on the right side.  He denied that it radiated down the hips, buttocks, or legs.  He also denied having any leg weakness.  He did describe some unrelated left lateral thigh numbness that comes and goes if he lays or sits wrong, which did not occur when his back was bothering him.  When his back would act up, he would take some Motrin for it and take it easy.  He did not miss any work for it but would cancel outside physical activities.  He reported that, when his back would flare up, it would be stiff and feel weak.  Activity-wise, he did not have any limitations if the back was not bothering him, but during flare ups he would avoid playing sports or weight-lifting.  On physical examination, there was no alteration of gait.  He did have mild loss of lumbar lordosis.  The lumbar spine was nontender to palpation and percussion.  He had mild right-sided lumbar paraspinous spasm and tenderness.  Straight leg raises were negative.  He had full reflex, motor and sensory functions of the lower extremities.  On active range of motion, he complained of pain and flinched slightly at 60 degrees of flexion, 10 degrees of extension, and 15 degrees of left lateral flexion; however, he changed positions readily.  The examiner's assessment was that the Veteran had episodic lumbosacral strain with a mild flare up at that time and no functional loss between episodes.

The Veteran underwent a VA examination again in February 2007, at which time he reported first complaints of low back pain were in 1987 after marching 17 miles with a heavy backpack on.  He stated that he was seen by a military physician and given pain medicine, rest and light duty (although as previously stated the service treatment records are silent for any treatment relating to the low back).  He further reported a few more times having chronic strain of the lumbosacral spine.  He stated that, after his release from service, he complained on and off of pain in the lower back, but he did not see any physician for this.  At the time of the examination, he complained of having pain and taking Motrin with temporary relief.  He also stated that he was able to do his job as a security police officer.  On physical examination, there was normal spine configuration.  There was pain on palpation of the L5-S1 area with painful and mild limitation of range of motion.  Forward flexion was possible up to 80 degrees.  Extension was to 15 degrees.  Lateral bending in left and right were normal as was lateral rotation in both directions.  There was no spasm of the paravertebral muscles and no radiation of lower back pain to the lower extremities.  Deep tendon reflexes were normal.  Straight leg raises were negative from sitting and lying positions.  Pinprick test revealed normal skin sensitivity.  Babinski test was negative bilaterally.  X-rays of the lumbar spine revealed degenerative disc disease.  The examiner's assessment was chronic lumbosacral spine strain and degenerative changes of the lumbosacral spine.  

The final VA examination was conducted in August 2010 at which the Veteran reported noting some back pain after a march with a rucksack in the Nevada desert.  He stated that the symptoms had resolved.  He related that, since that time, he had intermittent back pain but did not seek medical attention.  He denied any further injury to his back, but stated that it progressively has gotten worse after he retired from the military in 2001.  He first sought medical attention in 2010.  His current symptoms included fatigue, decreased motion, stiffness, weakness, spasm, and pain in the thoracolumbar spine.  He described the pain as dull and aching occurring once a month lasting two to three days caused by activities such as getting out of bed and walking.  On physical examination, posture and gait were normal.  There was pain with motion and tenderness of the thoracolumbar sacrospinalis but no spasm, atrophy, guarding, or weakness was noted.  Active range of motion was 75 degrees of flexion, 15 degrees of extension and 30 degrees of lateral flexion bilaterally and lateral rotation bilaterally.  There was objective evidence of pain on active range of motion.  Neurologic examination of the lower extremities was within normal limits.  MRI study results are incorporated within the examination report.  The examiner's diagnosis was that the Veteran has degenerative disc disease.

In providing a nexus opinion, the examiner opined that the Veteran's current back condition is less likely than not (less than 50/50 probability) related to his military service.  The examiner's rationale was that there is no evidence that the Veteran sought treatment for same during service or had a service-connected injury and that he was first diagnosed in 2007, which was long after his military retirement.  Furthermore, the examiner stated that there was no evidence that the Veteran was not able to perform his military duties, and his examinations during military service were all normal.  The Veteran was able to self-treat for any episodes of lumbar strain which occurred while in military service, and these appear to have been self-limited and not a chronic condition.  Finally, the examiner stated there is no evidence of outside treatment  for his back condition, although the Veteran stated he has started to seek treatment that year.  

Based upon the evidence of record, the Board finds that evidence is sufficient to warrant service connection for episodic lumbosacral strain but not for degenerative disc disease of the lumbosacral spine.  The Veteran was diagnosed while in service at the November 2000 pre-discharge VA examination to have episodic lumbosacral strain, and the Board cannot disassociate that diagnosis from the Veteran's reports of having low back pain in service.  This is strong evidence that the Veteran's episodic lumbosacral strain had its onset in service.  Moreover, the Veteran has consistently reported a continuity of symptoms since his discharge from service.  

However, as to the degenerative disc disease of the Veteran's lumbosacral spine, the Board finds that the preponderance of the evidence is against service connection.  The service treatment records are silent for any findings of degenerative disc disease of the lumbosacral spine, which the Board notes can only be diagnosed via diagnostic testing such as X-ray or MRI.   The first diagnosis of degenerative disc disease is not seen until the February 2007 VA examination (as seen on X-rays) and was later confirmed by MRI in June 2007.  This was many years after the Veteran's service during which he sought no treatment for his low back complaints.  

Finally, the VA examiner who conducted the August 2010 VA examination failed to find that the Veteran's degenerative disc disease was related to his military service.  Although the Veteran's representative argues that this examiner's opinion is inadequate because he stated that there was no treatment in service which disregards the in-service documentation dated in December 2000 for lumbosacral strain, the Board disagrees.  The examiner did consider the report of the VA examination conducted in November 2000, which is not treatment record as contended by the representative.  Rather, this examination was essentially the Veteran's separation examination.  The examiner's statement that there was no treatment in service is correct as a review of the service treatment records fails to demonstrate any complaints of or treatment for low back problems.  The Veteran himself has stated multiple times that he never sought treatment in service for his low back pain.  Furthermore, the examiner addressed the Veteran's reported episodes of lumbar strain in service indicating that he found them to be self-limited and not a chronic condition.  Thus, it is clear from his statements that he took into account not only the medical evidence of record but also the Veteran's statements of in-service episodes of low back pain in rendering his medical opinion.  Consequently, the Board finds that the examiner's medical opinion and report are adequate for adjudication purposes and finds it to be highly probative as to the question of whether the Veteran's degenerative disc disease of the lumbosacral spine is related to his military service.

In making this determination, the Board acknowledges that the Veteran stated in two statements his belief that his degenerative disc disease is related to his duties while in service.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing right wrist pain and other symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The presence of degenerative disc disease, however, is a determination "medical in nature" and not capable of lay observation.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that the Veteran's lay opinion that his current degenerative disc disease of the lumbosacral spine was caused by service is not probative nexus evidence.

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This would include weighing the contemporary medical evidence against lay statements.   

In the current appeal, and specifically in a December 2007 statement, the Veteran referenced his "severe," "relentless," and "excruciating" low back pain.  The Board finds that these statements are not credible because they are grossly inconsistent with his other statements of record.  The Board finds the Veteran's report of the extent of his pain to be severely overstated when compared to prior reports, especially those given during the VA examinations.  The Veteran's use of the words "relentless" and "excruciating" to describe his pain are not seen anywhere else in the record before the Board.  Furthermore, the Board finds it hard to believe that, if his pain was so severe as he said it was in this statement, that he never sought treatment for such pain during service or for many years after service.  Nor did he ever miss any work during service, which also is unusual if his back pain was of such severity.  Thus, the Board finds the Veteran's report in this statement of the severity of his back pain in service to be inconsistent with the other evidence of record as well as incredible when considered with the lack of treatment and of no loss from work.  Furthermore, the Veteran's statement that his "lower back pain was duly documented in my official medical records" is also inconsistent not only with the official service treatment records that demonstrate no complaints of or treatment for back pain but also with his other multiple statements in the record denying that he sought treatment while in service for his back pain.  Finally, the medical evidence fails to show the Veteran has now or ever had any "ruptured" discs in the lumbosacral spine as he reports in the statement.  Rather, the MRI from June 2007 merely demonstrates he has bulging discs at multiple levels.  Consequently, the Board finds that, due to these inconsistencies, this statement by the Veteran has no probative value and cannot be used to support his claim for service connection for degenerative disc disease of the lumbosacral spine. 

Also, the Board finds that the spouse's statement is not probative to the issue of a nexus between the Veteran's degenerative disc disease and his military service.  Her statement mostly goes to his complaints of leg numbness.  More importantly, she fails to relate any problems the Veteran has with his military service.  The same goes for the private medical evidence from June and August of 2007.  The MRI report simply provides diagnostic evidence of what the Veteran currently has wrong with his lumbosacral spine.  It in no way provides a relationship between the findings and the Veteran's military service.  In addition, the physical therapy note does not indicate any opinion that the current findings are related to the Veteran's military service.  Thus, this evidence is not probative nexus evidence.

Competent, credible, and probative evidence of record establishes that the preponderance of the evidence is against finding that service connection for degenerative disc disease of the lumbosacral spine is warranted.  However, service connection for episodic lumbosacral strain is warranted as the evidence demonstrates an onset in service and a credible report of a continuity of symptoms since service.  To this extent, the Veteran's appeal is granted.


ORDER

Entitlement to service connection for tripartite patella of the right knee is denied.

Entitlement to service connection for bipartite patella of the left knee is denied.

Entitlement to service connection for patellofemoral arthritis of the right knee is granted.

Entitlement to service connection for patellofemoral arthritis of the left knee is granted.



(CONTINUED ON NEXT PAGE)
Entitlement to service connection for episodic lumbosacral strain is granted.

Entitlement to service connection for degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


